COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-184-CV
  
  
IN 
RE KENNETH VERN GIBBS,                                                  RELATORS
CANDACE 
GIBBS WALTON, AND
HOWARD 
KIRK GIBBS
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relators' petition for writ of mandamus and emergency 
motion for temporary relief and is of the opinion that relief should be 
denied.  Accordingly, relators' petition for writ of mandamus and emergency 
motion for temporary relief are denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                          PER 
CURIAM
 
 
 
PANEL 
A: WALKER, J.; CAYCE, C.J.; and GARDNER, J.
 
DELIVERED: 
June 9, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.